      Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.51 Page 1 of 6




 1 Patrick Q. Hall, CA Bar No. 97019
 2
     Lauren M. Hofflin, CA Bar No. 310005
     Law Offices of Patrick Q. Hall
 3   501 West Broadway, Suite 730
 4   San Diego, California 92101
     Telephone: (619) 268-4040
 5   Fax: (619) 268-4041
 6   pat@pqhlaw.com
 7 Attorney for Defendant
 8 MICHAEL JAMES STEVENS
 9
                         UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11                          (Hon. Daniel E. Butcher)
12
      UNITED STATES OF AMERICA,                     CASE NO. 21-CR-660-GPC-DEB-1
13
                          Plaintiff,                MEMORANDUM OF POINTS
14
                                                    AND AUTHORITIES IN
15           vs.                                    SUPPORT OF MOTION TO
                                                    RECONSIDER BOND AND SET
16
      MICHAEL JAMES STEVENS,                        CONDITIONS OF RELEASE
17
18
                            Defendant.

19
20                                           I.
                                       INTRODUCTION
21
           On January 7, 2021, the Government charged MICHAEL JAMES STEVENS in a
22
     one count complaint alleging importation of 1.02 kilograms of methamphetamine in
23
     violation of 21 U.S.C. §§ 952 and 960. Mr. STEVENS was arraigned and entered a plea
24
     of not guilty. That same day, a detention hearing was held before Magistrate Judge Daniel
25
26
27
                                                1
28                                                             21-CR-00660-GPC-DEB-1
     Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.52 Page 2 of 6




 1 E. Butcher. Judge Butcher ordered the detention of Mr. STEVENS. See Detention Order,
 2 attached as Exhibit A. A transcript of the hearing is attached as Exhibit B.
 3        At this time, based upon changed circumstances, Mr. STEVENS is requesting that
 4 the court reconsider its prior ruling and set a personal surety bond of $100,000.00 secured
 5 by a trust deed on the real property located at 14570 Rough and Ready Hwy, Rough and
 6 Ready, CA 95975. This property is owned by the parents of Mr. STEVENS’ common
 7 law wife.
 8        In particular, this request is based on two changed circumstances. First, Mr.
 9 STEVENS’ suffers from severe second-degree burns over approximately 60% of his body,
10 sustained in 2016. As a result, Mr. STEVENS’s immune system has been compromised,
11 which in turn puts him at an exceptionally high risk of complications or death from
12 COVID-19. In addition, Mr. STEVENS’ medical treatment at MCC has been unusually
13 complicated. Mr. STEVENS continues to have open wounds from his prior injuries. Prior
14 to incarceration, Mr. STEVENS would cover the wounds with gauze. However, because
15 gauze is a considered a security threat at MCC, Mr. STEVENS has been unable to cover
16 the wounds. Moreover, prior to incarceration, Mr. STEVENS was required to utilize a
17 special soap, to cleanse the wounds and for his multiple skin grafts. MCC consistently
18 runs out of this soap, and as a result, Mr. STEVENS has incurred numerous staph
19 infections, requiring him to seek medical treatment on a daily basis. These medical
20 complications not only subject Mr. STEVENS to unnecessary pain and discomfort, but
21 could be better treated and to some extent entirely avoided if Mr. STEVENS were to be
22 released on bond.
23        Second, sadly, Mr. STEVENS’s father also recently passed away on April 7, 2021,
24 and Mr. STEVENS seeks to aid his family in getting his father’s affairs in order. His aunt
25 has requested help from Mr. STEVENS in handling the father’s residence and personal
26 property.
27
                                               2
28                                                            21-CR-00660-GPC-DEB-1
      Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.53 Page 3 of 6




 1         Mr. STEVENS respectfully requests the Court’s detention order be revoked and
 2 bail granted, as a combination of conditions may be imposed to ensure his appearance.
 3 Therefore, Mr. STEVENS asks the Court to set a $100,000 personal surety bond secured
 4 by a trust deed on real property located at 14570 Rough and Ready Hwy, Rough and
 5 Ready, CA 95975. Accordingly, Mr. STEVENS’ seeks reconsideration of bond under 18
 6 U.S.C. § 3145.
 7                                         II.
                                   PROCEDURAL HISTORY
 8
           On January 7, 2021, Mr. STEVENS, and an attorney from the Federal Defender’s
 9
     Office, Blake Jackson Eaton, appeared before the Honorable Magistrate Judge Daniel E.
10
     Butcher for the scheduled detention hearing, pursuant to 18 U.S.C. § 3142(f). Both parties
11
     proceeded by proffer.
12
           In its detention order, the Court found by a preponderance of the evidence that no
13
     conditions could reasonably assure the appearance of Mr. STEVENS because there was
14
     probable cause to believe Mr. STEVENS committed the offense which carries a ten-year
15
   mandatory minimum, and issued an order of detention without prejudice. See Exhibit A.
16                                         III.
17                             STANDARD OF REVIEW
18
        Pursuant to 18 U.S.C. § 3145(b), Mr. STEVENS moves the Court to reconsider the

19
     prior order of detention and set bond. In an appeal of a detention order, the Court typically

20
     applies a de novo standard of review to the findings and order of detention by the

21
     magistrate judge. United States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). In

22
     that review, the Court “should review the evidence before the magistrate and make its own

23
     independent determination whether the magistrate's findings are correct, with no

24
     deference.” See id. at 1193. If the performance of that function makes it necessary or

25
     desirable for the Court to hold additional evidentiary hearings, it may do so, and its power

26
27
                                                  3
28                                                               21-CR-00660-GPC-DEB-1
     Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.54 Page 4 of 6




 1 to do so is not limited to occasions when evidence is offered that was not presented to the
 2 magistrate. See id.
 3        Here, Mr. STEVENS asks the Magistrate Judge to reconsider the prior ruling of
 4 detention without prejudice based upon changed circumstances, and to conduct an
 5 additional hearing on bond.
 6                             IV.
     THE COURT SHOULD RECONSIDER THE DETENTION ORDER AND SET
 7                            BOND
 8        Mr. STEVENS requests that the Court reconsider the detention order and order
 9 release subject to the below conditions based on the following circumstances.
10     A. Mr. STEVENS’ Medical Concerns and Ties to the Community
11        In 2016, Mr. STEVENS suffered from an unfortunate accident in which he suffered
12 from severe second-degree burns that cover a significant amount of his body. See Medical
13 Records, attached as Exhibit C. He was hospitalized and began an extensive history of
14 treatment, including multiple skin grafts, which had not been fully completed at the time
15 of his arrest in this case. In light of the burns and the skin grafts, his immune system is
16 quite compromised. To tend to his burns, he requires compression sleeves for both arms,
17 compressions sleeves for both of his thighs, a special soap called Hibiclens that helps
18 prevent the infections, and needs his dressings changed at least twice a day. In addition,
19 he requires continuous physical therapy to maintain mobility of his limbs. Further, one of
20 the skin grafts that was done behind his right knee did not take, leaving an open wound on
21 his leg, which is severely prone to infection.
22        Unfortunately, MCC is not adequately equipped to provide the necessary medical
23 and physical therapy that Mr. STEVENS desperately needs. For example, MCC advised
24 that he could not use gauze, which apparently is prohibited at MCC due to security risks,
25 and he frequently runs out of the special soap at MCC. As a result, Mr. STEVENS has
26 sustained three staph infections over the past thirty days. See MCC Medical Record
27
                                                4
28                                                            21-CR-00660-GPC-DEB-1
     Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.55 Page 5 of 6




 1 attached as Exhibit D, reflecting “heavy growth of staphylococcus aureus” behind his right
 2 leg. Further, Exhibit E reflects the history of Mr. STEVENS’ medical visits at MCC,
 3 which reflects that he has been seeing the medical unit on a daily basis. Attached as
 4 Exhibit F, is a list of the medications prescribed at MCC, which includes the medications
 5 for his staph infections.
 6        As a result, Mr. STEVENS encounters daily struggles due to his medical conditions,
 7 that most inmates typically do not face. With the COVID-19 pandemic at MCC, Mr.
 8 STEVENS is even more fearful of contracting the coronavirus. He was informed the
 9 recently recalled Johnson & Johnson vaccine was the only vaccine available to him.
10 Consequently, Mr. STEVENS is more susceptible to infections and vulnerable to the
11 coronavirus.
12        Mr. STEVENS is forty years old. He was born in Grass Valley, California, and has
13 lived in California the majority of his life. Prior to this offense he had lived in Santee,
14 California for the past five years with his common law wife, Jennifer Mariani. See Rental
15 Agreement, attached as Exhibit G. Although Mr. STEVENS has been on disability since
16 his accident, Ms. Mariani has maintained consistent employment as a bookkeeper for the
17 past seven years with Durvis Accounting Bookkeeping and Tax in Bonita, California. In
18 addition, he has sole custody of his twelve-year-old son, Jason. Prior to this offense, Jason
19 was residing with Mr. STEVENS and Ms. Mariani. Currently, Jason is still residing with
20 Ms. Mariano and has been attending Carlton Hills School in Santee.
21        Most recently, Mr. STEVENS has been able to secure a job offer at Allen Electric
22 as an electrician, where he could work pending resolution of this case. Thus, contrary to
23 the presentation made at the original detention hearing, Mr. STEVENS does have
24 significant ties to the community. While he is facing a significant sentence if convicted,
25 these ties and his significant health issues weigh heavily in favor of release pending trial
26 so he can properly monitor and treat his condition.
27
                                                5
28                                                              21-CR-00660-GPC-DEB-1
      Case 3:21-cr-00660-GPC Document 23-1 Filed 04/19/21 PageID.56 Page 6 of 6




 1      B. The Change of Circumstances Regarding Mr. STEVENS’ Father’s Death
 2         To reopen his detention hearing, Mr. STEVENS need only show that “information
 3 exists that was not known to [him] at the time of the [previous] hearing and that has a
 4 material bearing on the issue whether there are conditions of release that will reasonably
 5 assure the appearance of the person as required.” 18 U.S.C. § 3142(f)(2)(B).
 6         First, his health condition has deteriorated while incarcerated at MCC. This is a
 7 factor unknown at the time of his original hearing.
 8         Second, on April 7, 2021, Mr. STEVENS’ father who resided in New Mexico,
 9 passed away.      Defense counsel was notified the following week. While his death
10 certificate has not been released yet, his aunt, Sharon Fields, called to inform of the passing
11 of Mr. STEVENS father and provided case number, VCSO21001509, though the Sheriff’s
12 Office in Valencia County New Mexico regarding his father’s death. As Mr. STEVENS
13 was his father’s only child, he is requesting that he be released so he can aid in getting his
14 father’s affairs in order. Accordingly, there has been a change in circumstances that
15 require reconsideration of bond.
16                                            V.
                                          CONCLUSION
17
           For the foregoing reasons, Mr. STEVENS requests this Court revoke the detention
18
     order and set a $100,000 personal surety bond secured by a trust deed on the real property
19
     located at 14570 Rough and Ready Hwy, Rough and Ready, CA 95975.
20
21
                                                     Respectfully submitted,
22
23 Dated: April 19, 2021                             s/Patrick Q. Hall
24                                                   PATRICK Q. HALL
                                                     Attorney for Defendant
25                                                   MICHAEL JAMES STEVENS
26
27
                                                 6
28                                                               21-CR-00660-GPC-DEB-1
